 

§AO 245D (CASD) (Rev. 1!12) Judgment in a Criminal Case for Revocations F‘ L E D
Sheet 1

DEC 1 9 2018

CLERKl U.S. DISTR|CT COURT

 

 

 

UNITED STATES DISTRICT COUR'"

 

soUTHERN DISTRICT or CALlFoRNIA SQUTHERN D,STR,cT OF cAL|FORNM
BY
uNlTED sTATEs or A_MERICA AMENDED JUDGMENT 1 DEP TY
V. (For Revocation of Probation or Supervised Release)

Regina Cl_ystal Nartates _l (For Offenses Committed On or After November l, 1987)

Case Number; l3-cr-O4021-JAH-l

Eiizabeth M. Barros, FD

Defendanl`s Attomey
REGISTRATION No. 45586298

El Correction cf Sentence f (residential drug treatment vacated)

THE DEFENDANT:
|:] admitted guilt to violation of allegation($) No. One-

i:| was found in violation of allegation(s) No. alter denial of guilt.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allggation Numher Nature of Violation
l F ailure to report change in residence/employment (nvl l)

Supervised Release is revoked and the defendant is sentenced as provided in pages 2 through 4 of thisjudgment.
This sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

IT lS ORDERED that the defendant shall notify the United Statcs Attorney for this district within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments im osed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and Unlted States Attorney otp any material change in the
defendant’S economic circumstances

june 8, 2018

Date oflmposition of Sentence

lll\,l\\iaua:

ON. JOHN A. HOUSTON
UNITED STATES DISTRICT JUDGE

 

]3-cr-04021-JAH-1

 

AO 245D (CASD) (Rev. lle] .ludgrnent in a Criminal Ca.se for Revocatl`ons
Sheet 2 _ imprisonment

%

Judgrnent_Page _2 of 4
DEFENDANT: Regina Crystal Na.rtates -l
CASE NUMBERf 13-cr-04021-JAH-1
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

Six months.

m The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

[:| The defendant shall surrender to the United States Marshal for this district:

|:Iat __ |:|a.m. |:]p.m. on

as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
m before

l:l as notified by the United States Marshal.

 

|:| as notified by the Probation or Pretria| Scrvices Offlce.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNiTED srares MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

13-cr-04021-JAH-l

AO 245D (CASD) (Rev. 1f12) judgment in a Crimi`nal Case for Revocations
Sheet 3 g Supervised Release

 

 

Judgment-Page _§ of _4__
DEFENDANT: Regina CrystalNartates -l

CASE NUMBER: lS-cr-04021-JAH~1
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of :

Twenty-four months.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.
For ojj"enses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance_ The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the eourt’s determination that the defendant poses a low risk of
future substance abusc. (Check, if applicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlo Elimination Act of 2Q00, pursuant to 18 USC sections 3563(3)]&7) and 3'583(d). _ _
m The de endant shall comply with the requirements of the Sex ()ffender egistration and Notification Act (42 U.S.C. § 16901, et seq.) as directed

by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
was convicted of a qualifying offense. (Check if applicable.)

ij The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement ofthe term of supervised release in accordance with the Schedule of Payments set
forth iri this judgment

The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfi.illy all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawfi.il occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use1 distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a fclony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed iri plain view of the probation officer;

l l) the defendant shall notify the probation officer within seventy-two hours ofbeing arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation offiecr, the defendant shall notify third parties ofrisks that may be occasioned by the defendant’s criminal

record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant‘s compliance with such notification requirementl

l3-cr-04021-JAH-1

AO 245D (CASD) (Rev. 1!12) Judgment in a Cri`minal Case for Revccations
Shect 4 j Special Conditions

__%
ludgrnent_Page § of 4
DEFENDANT; Regina Crystal Nartates -l
CASE NUMBER: l3-Cr-04021-JAH-l

 

SPECIAL CONDITIONS OF SUPERVISION

Submit person, residence, office or vehicle to a search, conducted by a United States Probation OHicer ata reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a

search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
this condition

|:l If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
officer within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure

m Not transport, harbor, or assist undocumented aliens
jj Not associate with undocumented aliens or alien smugglers.

m Not reenter the United States illegally.

Not enter the Republic of Mexico without written permission of the Court or probation officer.
Report all vehicles owned or operated, or in which you have an interest, to the probation ofticer.

|:j Not possess any narcotic drugl or controlled substance without a lawful medical prescription
|:| Not associate with Known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.

Participate in a program of mental health treatment as directed by the probation ofticer, take all medications as prescribed by a
psychian'ist/physician, and not discontinue any medication without permission. The Court authorizes the release of the presentence report
and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal release of
information between the probation officer and the treatment provider. May be required to contribute to the costs of services rendered iii an
amount to be determined by the probation officer, based on the defendant's ability to pay.

l:l Tal<e no medication containing a controlled substance without valid medical prcscription, and provide proof of prescription to the probation
officer, if directed

jj Provide complete disclosure of personal and business financial records to the probation officer as requested

m Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
probation ofticer.

l:l Seek and maintain full time employment and/or schooling or a combination of both.
l:l Resolve all outstanding warrants within days.
l:l Complete hours of community service in a program approved by the probation officer within

l:] Reside in a Residential Reentry Center (R_RC) as directed by the probation officer for a period of up to 120 days. .

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and counseling, as directed by the
probation otiicer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation ofticer, based on the defendants ability to pay.

lB-cr-0402 l-JAH-l

